 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in MORTUARY EMPLOYEES UNION,LOCAL No. 151, INTERNATIONAL BROTHERHOOD OF FIREMEN AND OII.ERs, affiliatedwith AMERICAN FEDERATION OF LABOR, or in any other labor organization ofour employees, by discriminatorily refusing to reinstate any of our employeesor by discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT interrogate our employees as to their membership, activities,and sympathies ; threaten employees with discharge or the loss of their jobsor threaten not to employ or reinstate them because of their union activities;promise our employees benefits or threaten them with reprisals in order todiscourage membership in any labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist MORTUARY EMPLOYEES UNION, LOCAL No. 151,INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, A. F. or L, or any otherlabor organization, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all of such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the 15 individuals whose names are listed below im-mediate and full reinstatement to their respective former or substantiallyequivalent positions without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay or expenses theymay have suffered by reason of our discrimination against them :Enrico D. FennelDale BullardBetty Jean FentonCharles J. WoodwardVictor HartmanWalter ZinzerJoseph MayDoris E. ArtJ.D. AngelLevern C. DavisHoward W. GivensHarold BryantJohn LipseyEarl SandersWilliam S. JehlenAll our employees are free to become or remain members of MORTUARY EM-PLOYEES UNION, LOCAL NO. 151, INTERNATIONAL BROTHERHOOD Or FIREMEN ANDOILERS, A. F. OF L., or of any other labor organization, except to the extent abovestated.PIERCEBROTHERSEmployer.Dated--------------------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.SAXE-GLASSMAN SHOE CORPORATIONandUNITED SHOE WORKERS OFAMERICA, CIO.Case No. 1-CA-839.December 10, 1951Decision and OrderOn July 31, 1951, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair97 NLRB No. 53. SAXE-GLASSMAN SHOE_ CORPORATION333labor practices,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and supporting brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following addi-tions and modifications : 21.We find, as did the Trial Examiner, that by interrogation ofits employees, and by threats of reprisal and promises of benefits, theRespondent violated Section 8 (a) (1) of the Act.However, in sofinding, we do not rely, as did the Trial Examiner, on Glassman'sadmonitions to the employees that they consult their priest forguidance in voting against the Union; nor do we rely onSaxe's speechto the employees in October 1950.2.We find, for the reasons detailed in the Intermediate Report,that Simonne Tremblay was constructively discharged on September26, 1950, in violation of Section 8 (a) (3) and (1) of the Act .3More-over, even assumingarguendothat there was no such constructivedischarge, but that, as the Respondent contends, Tremblay volun-tarily quit on that date, the question would still remain whether theRespondent's refusal to reemploy her on December19, 1950, wasdiscriminatory.The only reason given by the Respondent for its refusal to rehireTremblay on that date was that she had quit.However, as the TrialExaminer found, she was known to the Respondent to be one of themost ardent advocates of the Union, and was the subject offrequentthreats of reprisal and interrogation by the Respondent during theperiod of her employment. In view of these facts, and of the Re-spondent's acknowledgment that she was one of its mostefficient1 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [ChairmanHerzog andMembers Reynolds and Styles].2The following minor corrections of the Trial Examiner's findingsare noted : (1)Thereis no evidence to support the finding that in July 1950 the Respondent had promised toset piece rates; (2) contrary to the finding in footnote 4 of the IntermediateReport,the Respondent did, in fact, deny at the hearing that it maintained lists of itsemployeesindicating the extent of their union activity ; (3) while the Examiner found thatNewfieldoffered Lesante 5 dollars plus the expense of a baby sitter to spy upon the Union, therecord shows that Newfield offered her only 5 dollars ; (4) there is no evidence thatLesante's version of her interview with Nadeau, as reported to Newfield, was "concocted"between Nadeau and Lesante ; and (5) contrary to the Examiner's finding, Gaudette didnot accept the Respondent's offer of reinstatement in the letter of February 27, 1951.None of these inaccuracies in the Trial Examiner's findings is of sucha nature as toaffect his ultimate conclusion, or our concurrence therein.3OlinIndustries, Inc.,97 NLRB 100. 334DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees, and in the absence of any evidence that no work wasavailable for her on that date, we find thateven assumingthat shevoluntarily quit on September 26, 1950, the Respondent's refusal torehire her on December 19, 1950, was prompted by her union activity,and therefore violated Section 8 (a) (3) and (1) of the Act.3.We find, as did the Trial Examiner, that the Respondent dis-criminated against Lea Plessis, Bertha Gaudette, and GermaineNadeau, in violation of Section 8 (a) (3) and (1) of the Act. In sofinding, we rely upon the following circumstances, in addition to thoseset forth in the Intermediate Report :Plessiswas laid off on October 4, 1950, together with all the otherfancy stitchers, but was not rehired, like the others, when she firstapplied for work on October 9.When she again applied on October11, her supervisor, Newfield, told her there would be no work forher "until the damn Union is settled."At the same time, Respondenthad recalled to work other fancy stitchers with less seniority thanPlessis.4In view of these circumstances, -and the othercircumstancesrecitedby the Trial Examiner, particularly the frequent interrogation ofPlessis and the prominent role in the organization of the plantascribed to her by the Respondent, we find that the Respondent re-fusedto reinstate her on October 9, 1950, because of her union activity,thereby violating Section 8 (a) (3) and (1) of the Act.Nadeauwas the only double stitcher laid off on October 4, 1950.Although she was told at that time to return on October 9, she wasinformed on that date that there was no work for her. Subsequentapplications by her for reemployment were similarly rebuffed, untilshe wasfinally rehired on February 27, 1951.The other doublestitchers, who remained at work during the entire period of her layoff,included at least one less experienced employee.5Moreover, althoughNadeau had considerable experience as a fancy stitcher, and in thepast had been transferred to such work when there was no doublestitching to be done, she was not, between October 4 and February 27,4Glassman testifiedthat senioritywas given weight in selecting employees for reten-tion in the event of layoffs.This is confirmed by the experience of Lesante,who wasrehired after calling Glassman's attentionto the factthat junior employees were at thattime employed by the Respondent.While Glassman stated, also,that factors other thanseniority were considered,there wasno evidence as to which,if any, of thoseotherfactorswere reliedupon by theRespondent in recalling other employees in preference to Plessis.Nor was anyother evidenceoffered by the Respondentto justify the disparatetreatmentof Plessis.oThis wasKay Murphywho was learningthe work ofdouble stitcherFlorence Poirier,another doublestitcher,had been hiredinMay 1950,1month before Nadeau was rehiredby the Respondent.However, Nadeau's total employment for theRespondent covered aperiod of4 years, whereas there wasno evidencethat Poirier had been employed by theRespondent beforeMay 1950. Apartfrom introducing an exhibit showing the productionrecords of Poirler and Nadeau sinceMay and June 1950, respectively,Respondent offeredno evidenceto justifythe selection of Nadeau as the only double stitcher to be laid offor the subsequent refusal to rehire her. SAXE-GLASSMAN SHOE CORPORATION335offered reemployment as a fancy stitcher, notwithstanding that duringthat period the Respondent found it necessary - to hire several newfancy stitchers.In view of these circumstances, and in view of the other circum-stances set forth in the Intermediate Report, particularly the promi-nent role in the Union's organizational campaign ascribed to Nadeauby the Respondent, her refusal to comply with Glassman's 'request onSeptember 26 that she oppose the Union, Newfield's efforts to keepNadeau under surveillance through Lesante; and Newfield's inquiryof Lesante about the middle of November whether Nadeau could beturned against the Union if she was recalled to work, we find that theRespondent laid off Nadeau on October 4 for discriminatory reasons,thereby violating Section 8 (a) (3) and (1) of the Act.Gaudette,like Plessis, was laid off together with the other fancystitchers on October 4, 1950, with instructions to return on October 9.Partly because of her fear of being interviewed by Glassman, Gaudettedid not return until October 13, when Newfield told her he didn't knowwhen she could return to work.About a week later, when she againasked Newfield for work, he stated that he had just laid off the fancystitchers.Gaudette, upon investigation, was informed by other fancystitchers that they had not been laid off.When, on October 27,Gaudette was finally recalled to work, Newfield, while professing dis-interest in her attitude toward the Union, admonished her "not totalk too much."In view of these circumstances, together with the findings of theTrial Examiner, particularly as to Newfield's inquiry of Gaudette'sfellow employees whether she was one of the leaders in the unionactivities in the plant, as well as his interrogation of Gaudette herself,we find that the Respondent's refusal to rehire Gaudette between Oc-tober 13, when she first applied for work, and October 27 was due to herunion activities, and that the Respondent thereby violated Section 8(a) (3) and (1) of the Act"Gaudette was later discharged, on November 16, 1950, allegedly fordefective work.We find, in agreement with the Trial Examiner, andfor the reasons stated by him, that her discharge on that date was dis-criminatory, in violation of Section 8 (a) (3) and (1) of the Act.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor6 As in the case of Plessis, the Respondent offered no evidence to. justify the refusal torehire Gaudette on October 13.As found by the Trial Examiner,she had a total of 18years' experience as a fancy stitcher,and the Respondent had made no adverse commentupon her work prior to her layoff. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders .that Saxe-Glassman Shoe Corporation,Saco, Maine, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Shoe Workers ofAmerica, CIO, as the exclusive representative of all production andmaintenance employees of the Respondent, excluding executives, sales-men, foremen, office and clerical employees, part-time employees,watchmen, professional employees and supervisors.(b)Discouraging membership in United Shoe Workers of America,CIO, by discriminating in regard to the hire or tenure of employmentof its employees.(c)Dominating or interfering with the administration of the OpenDoor Committee, or the formation or administration of any otherlabor organization, and from contributing support to the Open DoorCommittee, or to any other labor organization.(d)Recognizing the Open Door Committee, or any successor there-to, as the representative of any of its employees for the purpose ofdealing with Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment.(e)By interrogation, threats of reprisal, promises of benefits, orin any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Shoe Workers of America,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Shoe Workersof America, CIO, as the exclusive bargaining representative of theemployees in the bargaining unit hereinabove described with respectto wages, rates of pay, hours of employment, and other conditions ofemployment.(b)Make whole Simonne Tremblay, Lea Plessis, Bertha Gaudette,and Germaine Nadeau for any loss of pay each may have suffered byreason of the Respondent's discrimination against them, in the mannerprovided in the section of the Intermediate Report -entitled "TheRemedy," and specifically make whole Simonne Tremblay and Ger-maine Nadeau for the loss of pay which each suffered by reason of theRespondent's failure to pay them in accordance with the increasedrate of pay granted to other employees on October 29, 1950.(c)Withdraw all recognition from the Open Door Committee asthe representative of any of its employees for the purpose of dealing SAXE-GLASSMANSHOE CORPORATION337with the Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment,and completely disestablish such organization as such representative.(d)Post in conspicuous places at its plant in Saco, Maine, inall places where notices to employees are customarily posted, copiesof the notice attached hereto and marked "Appendix A." 7Copies ofsaid notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent's representa-tives, be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to the employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notice shall not be altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL bargain collectively, upon request, with the UNITEDSHOE WORKERS OF ArTERICA, CIO, as the exclusive representativeof all employees in the bargaining unit described herein withrespect to rates of pay, hours of employment, or other conditionsof employment, and if an understanding is reached, embodysuch understandingin a signedagreement.The bargainingunit is:All production and maintenance employees of Saxe-Glass-man Shoe Corporation, excluding executives, salesmen, fore-men, office and clerical employees, part-time employees,watchmen,professionalemployees, and supervisors.WE HEREBY WITHDRAW recognition from, and completely dis-establish, the Open Door Committee as the representative of anyof our employees for the purpose of dealing with, us concerninggrievances, labor disputes,wages,rates of pay, hours of employ-rgent, or other conditions of employment, and we will not recog-nizeit or any successor thereto for any of the above purposes.' If this Order is enforced by a decree of a United States court of appeals, there shallbe inserted before the words "A Decision and Order," the words "A Decree of a UnitedStates Court of Appeals Enforcing." 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT dominate or interfere with the administratioaof the Open Door Committee or the formation or administrationof any other labor organization or contribute financial or othersupport to the Open Door Committee or any other labororganization.WE wn L make whole the employees named below for anyloss of pay suffered as a result of the discrimination against them :Simonne TremblayLea PlessisBertha GaudetteGermaine NadeauWE wn.L NOT by interrogation, threats of reprisal, promisesof benefits, or in any other manlier, interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist UNrrEDSHOE WORKERS OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of thisunion, or any other labor organization, or to refrain from suchactivity except as such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.Wewill not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labororganization.-SAXE-GLASSMANSHOECORPORATIONEmployer.Dated ------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed on December 18, 1950, by United Shoe Workers ofAmerica, CIO, hereinafter called the Union, the General Counsel of the NationalLabor Relations Board, herein respectively referred to as the General Counsel'and the Board, by the Regional Director for the First Region (Boston, Massa-chusetts),issued a complaint dated March 19, 1951,against Sate-Glassman-Shoe1The attorney for the General Counsel appearing at the hearing is included withinthis term. SAXE-GLASSMAN SHOE CORPORATION339Corporation,hereinafter called the Respondent,allegingthat the Respondenthas engaged in, and is engaging in, unfair labor practices within the meaningof Section 8 (a) (1), (2), (3), and(5) and Section 2(6) and(7) of the NationalLaborRelations Act, as amended,61 Stat. 136, hereinafter called the Act.Copiesof the complaint,the charge,and notice of hearing thereon were duly servedupon the Respondentand the Union.Withrespect to the unfair labor practices,the complaint alleged in substancethat the Respondent:(1)Formed, dominated,and interfered with a labor or-ganization of its employees known as the Open Door Committee in violation ofSection 8(a) (2) of the Act;(2) discharged,laid off, and refused to reinstatefour named employees because of their membership in, and activities on behalfof, the Union in violation of Section 8 (a) (3) of theAct; (3)refused to bargainwith the Union at specified dates from August 24,1950, toDecember 22, 1950, asthe duly certified representative of the Respondent's employees in the appropriateunit in violation of Section 8 (a) (5) of theAct; and (4) by the above andother enumerated acts interfered with, restrained,and coerced its employeesin the exerciseof the rightsguaranteed in Section7 of the Actin violation ofSection 8(a) (1) of the Act.The Respondent duly filed its answer admitting certain allegations of thecomplaint but denying the commission of any unfair labor practice.Pursuant to notice,a hearing was held in Biddeford,Maine, fromApril 17toApril 19, 1951,inclusive,and in Boston,Massachusetts,on April 25, 1951,before the undersigned designated Trial Examiner.The Respondent and theGeneral Counsel were represented by counsel,participated in the hearing, andwere afforded full opportunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence pertinent to the *issues involved.At the be-ginning of the hearing the undersigned denied the motion of the Respondent todismiss the complaint herein on the groundthat saidcomplaint did not allegecomplianceby the chargingUnion, or by the national or international labororganization with which it is affiliated,with the requirements of Section 9 (f),(g), and(h) of the Act.The parties waived oral argument at the conclusionof the hearing but briefs were received from the Respondent and the GeneralCounsel on June15, 1951.Upon the entire record .in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSaxe-Glassman Shoe Corporation is and has been at all times herein mentioneda corporation duly organized under and existing by virtue of the laws of theState of Maine, having its principal office and place of business in the city ofSaco, Maine, where it has been continuously engaged in the manufacture, sale,and distribution of shoes and related products.The Respondent, in the courseand conduct of its business, causes, and continually has caused at all timesherein mentioned, large quantities of leather, shoe findings, and other raw mate-rials used in the manufacture of shoes to be purchased and transported in inter-state commerce from and through the various States of the United States otherthan the State of Maine, and causes, and continuously has caused at all timesherein mentioned, substantial quantities of shoes to be sold and transported fromsaid plantin interstatecommerce to States of the United States other than theState of Maine. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDUnited Shoe Workers of America, CIO, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES1. Interference, restraint, and coercionSometime in July 1950, after the Respondent had rebuffed the efforts of someof its employees to make the Respondent set piece rates on some of the workgoing through the plant as the Respondent had promised but neglected to do,employee Simonne Tremblay approached a union organizer to see if the Unioncould assist the employees.Quite soon thereafter the Union began organizingthe employees at the plant.Upon learning of this turn of events, the Respondent's supervisory personnelfrom the various foremen to the president began a campaign of intiiuidation,interference, and restraint designed to prevent the organization of the employees'Benny Newfield, foreman of the stitching room, commenced shortly after theunion campaign began to ask many, if not all, of the employees whether theyhad signed union cards, whether they were "for the Union," and whether theywere going to vote for the Union in the consent election the Respondent agreedto.These inquiries were made not once but many times to each employee.Healso interrogated various of the employees under his supervision whether ornot certain named employees in his department were in favor of the Union.'Newfield told employee Tremblay, one of the most ardent advocates of theUnion, during one of their many discussions about the Union that "If I go down-stairs and say everything you said here, you will be fired."Newfield informedemployees that their names were "on a list downstairs" (referring to the Re-spondent's office) as being "for the Union."Newfield threatened various em-ployees that they "were to be called downstairs" because of their attitudetowards the Union.He also informed employee Nadeau that "your name isdownstairs for the Union . . . [Simonne and Lea] are 1 and 2 on the list, youare 3.You are going to get called downstairs."Plant Manager Fred Junior engaged in the same type of a campaign as Fore-man Newfield. After telling Tremblay and Plessis that he had heard they"were making a lot of trouble upstairs organizing the fancy stitchers," he re-minded them that he could discharge anyone he cared to. At the conclusionof the interview Junior ordered the employees "to go upstairs now and talkagainst the Union."They were also told that if they wanted holidays, all theyhad to do was to go see President Joel Glassman. In other interviews Juniorthreatened the employees that "if the Union came in, they would move theplant to the Canadian border."Another employee who was in favor of theunion organization was ordered by Junior : "You go upstairs and say a fewnice words about the shop so I can hear about it, just like I heard that youwere for the Union."Thus both Newfield and Junior were using threats and promises of benefitsto intimidate the employees under their jurisdiction to abandon the Union.On September 18, 1950, the Union and the Respondent executed an agreementfor a consent election among "all production and maintenance employees of the2 The Respondent's brief quite candidly admits that the acts of Foreman Benny Newfieldand Plant Manager Fred Junior amounted to violations of Section 8 (a) (1) of the'Actbut attempts to excuse the Respondent from responsibility therefor on the grounds, thatthere is noevidence that the Respondent had orderedits supervisors to engage in suchconduct.This contention will be discussed hereinafter8For the sake of brevity, these incidents will be treated in general and not in detail. SAXE-GLASSMAN SHOE CORPORATION341Company but excluding executives, salesmen, foremen, office and clerical em-ployees, part-time employees, watchmen, professional employees and super-visors as defined in the Act" to determine the question as to whether the Unionwas the exclusive representative of the employees in the afore-described unit.The afore-mentioned campaign of interference, restraint, and coercion initi-ated by Newfield and Junior was culminated in the interviews with the in-dividual employees whom Joel Glassman called to his office for that purpose.From lists 4 of the employees containing, among other things, notations of loansor other benefits bestowed upon the individual employees named, matters whichwere designed, according to Glassman, to assist him in the interviews, Glass-man summoned the employees to his office where he interviewed them individ-ually or in small groups as he chose.Although he originally intended to inter-view each employee in the plant, Glassman was unable to accomplish thisalthough he interviewed almost all of them.Glassman exercised considerable selectivity in these interviews as to who andhow many were called to the office as well as to the contents of his remarks.On September 22, 1950, 4 days after the execution of the consent electionagreement, Newfield sent Lea Plessis to Glassman's office where she was inter-viewed by Glassman. According to Glassman's extremely generalized testimony,he took pains in each of these interviews to explain to the employees beinginterviewed that, as we were living in a democracy, they were entitled to votefor or against the Union as they chose. After this preliminary statement theinterviews, as Glassman recalled them, consisted largely of an explanation ofthe numerous benefits which the Respondent claimed it had conferred upon itsemployees and the Respondent's reasons why the employees should vote againstthe Union in the coming election.According to Plessis' undenied testimony,which the undersigned credits, Glassman stated near the beginning of his inter-view with her that "I heard that you talk an awful lot about union upstairs . . .ypu know I can fire you for that." Then he continued by giving his usual argu-ment as to why the employees would be better off without having to pay for aunion, stressing the benefits the Respondent had given the employees in suchmatters as the use of the cafeteria, loans to employees, etc.'Following thisJoel asked : "Do you think if God was here, He would tell you to vote yes [forthe Union] ?" And then instructed her to consult her priest.'Promptly upon the return of Plessis to the stitching department after theconclusion of her interview with Glassman, Newfield came to her and inquiredas to how she was going to vote in the election!In his interview with Tremblay on September 22, Glassman stated that "afterthe election," he would "fix everything."He amplified this remark during hisinterview with Plessis when he said : "I'll fix everything up after October 11,even the firing to be done."4Although requested to produce these lists, the Respondent failed to do so stating thatthey could not be located.Thus it could not be determined that these were the same listson which Tremblay, Plessis, and Nadeau were listed as the 1, 2, and 3 union adherents.The Respondent made no denial during the hearing that the union members were listedin the office as testified to by the General Counsel's witnesses."Plessis was one of the employees who had borrowed money from the Respondent, a partof which was owing.6Although Glassman did not mention it during his testimony, it was apparently his customto refer his employees of French descent to their priests for guidance that they should voteagainst the Union.This appeal to the employees' religion is obviously an attempt by theRespondent's president to intimidate his employees to abandon the Union and, therefore, aviolation of Section 8 (a) (1) of the Act.4This would indicate considerable close coordination between Glassman and Newfield insampling the results of the Glassman interviews.986209-52-vol. 97--23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 26 Glassman recalled Plessis to his office where, after reiteratinghis original talk, he mentioned : "After I spoke to you the other day-you wentup and talked to the girls about the Union, and you had them confused." 8Also on September 26, 1950, employee Germaine Nadeau was interviewed byGlassman.This interview, in the undenied words of Nadeau, was as follows :I got into the office, and I sat down. Joel was busy at the time with aphone call.He hung up on the phone and he said, "I guess you know whatyou are downstairs for." I said, "No, I could be called for most anything."He said, "Well," he said, "you know what you are down here for." And Ilooked at him and I kind of stayed stunned. I didn't think of what I couldhave been downstairs for, and there could be several reasons. So I said,"No," I said, "I don't know what I am down here for."He said, "For thisnuisance that has been going around for these last few weeks."And I said,"Nuisance?"He said, "Yes, the Union."And I said, "Oh, that ; I am nothere to be bothered about that."I said,"I am here to mind my own busi-ness."I said,"I am supposed to be here to work,and I want to mind myown business,and that's all there is to it."He said,"Well, youknow, some girls gave me your name, and I have on thelist down here that you are for the Union." I said, "Yes, you have my name.I heard about it."He said, "Well," he said, "what are you going to do?"I says, "Well, there is nothing I want to do." I said, "I told you I am hereto mind myown business, and I intendto do that."And he said, "Well, then, you know there are some girls here in the shopthat came down here the night before the last," he said, "and they came downhere to talk for Benny, to keep his job." I said, "They are a bunch of two-faced women."He said, "They came over here and swore to God as Catholicsthat they are against the Union, and all the time they were for it."He said,"I know they were for it."And he said after he said, "I knew they were forit," I couldn't say anything because I didn't know who the girls were thatwere downstairs.So I said, "Now, look, I told you before I am here to mindmy own business, and I intend it to be that way."He said, "Are you for the Union?" I said, "No, I am not for the Union "He said, "You know the Union"-he said, "here"-he had a shoe and hethrew the shoe on the table.He said, "Here, can you make that shoe for$2?"I said, "No, I am not here to patent the shoe or to sell it." I said,"I don't know anything about that."He said, "Well, since you are not forthe Union," he said, "I'd like you to go upstairs and make a soap box speechagainst the Union," he said, "and then you can have anything you want onyour pay check or otherwise."And I said, "I wouldn't think of doing it forthe Union,"and I said, "I wouldn'tdo it for you, either."And I wentupstairs.In its evidence and brief the Respondent did not deny that the above-foundfacts actually occurred but merely argued that the Respondent could not be heldresponsible for these violations of Section 8 (a) (1) because:(1) There was noevidence that the Respondent ordered Newfield or Junior to coerce the em-ployees; (2) the discharge of Newfield and Junior in February 1951 provedthat theiracts were not sanctioned by the Respondent;and (3)itwas "impos-sible" for the Respondent to deny the testimony of the General Counsel's wit-nesses because Newfield was then working in New Yoik City.While thesearguments are astute,they are unsound both as to law and fact. The Respond-sPlessis had obeyed Glassman's orders to talk against the Union but had prefaced herremarks by telling the employees not to believe her.I SAXE-GLASSMAN SHOE CORPORATION343ent's first argument omits the fact that Glassman himself was an integral partof the campaign of coercion and intimidation originally engaged in by Newfieldand Junior. It also forgets the fact that Newfield and Junior were responsiblesupervisors whose acts not only were never publicly-or privately-repudiatedby the Respondent but, on the contrary, were in fact implemented by Glassmanduring his own personal inters ogation of the employees.'As the undersignedrefused to allow the General Counsel to probe the reasons for the discharge ofNewfield and Junior upon objection by the Respondent, and, therefore, thisrecord fails to show why the Respondent dispensed with their services so thatthe Respondent's second argument is based upon whole cloth.As to the Re-spondent's third argument, the record affirmatively shows that at least by thesecond evening of the hearing, Respondent's counsel knew that Newfield main-tained a residence at Old Orchard Beach, 5 miles distance from Biddeford, eventhough he was employed in New York City. Thus the record affirmatively showsthat Newfield was not unavailable to testify.There was a complete dearth ofevidence even to suggest that Junior was unavailable if the Respondent hadseen fit to produce him as a witness.Therefore the Respondent's arguments arepatently unsound.On the basis of the undenied testimony the undersigned, therefore, finds thatthe Respondent interfered with, restrained, and coerced its employees in viola-tion of Section 8 (a) (1) of the Act by interrogating its employees both as totheir own as well as to their fellow employees' union membership, activities,and sympathies, threatening to discharge union adherents, promising benefitsIf the employees would refrain from joining and voting for the Union, andthreatening to close the plant or move the same if the Union won the consentelection.2.The refusal to bargainOn September 18, 1950, the Respondent and the Union executed a consent elec-tion agreement to determine whether or not the Union was the exclusive repre-sentative of the Respondent's employees.The undersigned finds, in accordance with the agreement of the parties inthe consent election, that the appropriate unit consisted of : "All production andmaintenance employees of the Company but excluding executives, salesmen,foremen, office and clerical employees, part-time employees, watchmen, pro-fessional employees and supervisors as defined in the Act."On October 11, 1950, in accordance with the terms of this consent electionagreement, the Board conducted an election among the employees in theappropriate unit above described.The vote at this election was 188 in favorof the Union as the exclusive representative of the employees to 145 against.The Respondent duly filed objections to this election based upon allegationsaccusing the Union of (1) threats of injury to employees unless the employeesvoted for the Union; (2) falsely identifying persons voting in the election; (3)financial inducements made by the Union to employees to vote for the Union ;9 The Respondent also argues from the fact that Glassman told Tremblay that "after" theelection,he would fix everything-and to Plessis added the significant phrase "even thefiring to be done"-that Glassman meant thereby that he intended to discharge Newfieldand Junior thereby repudiating their antiunion campaign.In advancing this argument theRespondent misconstrues the meaning which the employees would have drawn from thisremark.As Newfield and Junior were not discharged until 4 months later,February 1951,the employees could not conceivably have anticipated that the discharges referred to were tobe those of Newfield and Junior.The natural construction the employees would have giventhis remark was that the firing was to be of union adherents.Nor could the discharge ofNewfield and Junior at that late date have any effect upon the unfair labor practicescommitted by the Respondent some 4 months previous thereto. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (4)threats of loss of employment unless the employees voted for the Union.As the Respondent acknowledged during the instant hearing,the Respondentproduced and filed with the Regional Director all the evidence it had to supportthese contentions.On November 20, 1950,as indicated in his "Report on Objec-tions and Certification of Representatives," the Regional Director after discuss-ing the Respondent's claims in detail and rejecting the same found,as does theundersigned,that "It is hereby certified that the majority of the valid ballotshas been cast for United Shoe Workers of America, C. I. O. and that pursuant toSection 9 (c) of the National Labor Relations Act said organization is theexclusive representative of all the employees in the Unit defined [above] forthe purposesof collectivebargaining in respect to rates of pay, wages,hours ofemployment and other conditions of employment."Thereafter on December 28, 1950,the Respondent filed the following designatedas "Appeal from Regional Director'sDenial of Hearing" :Now comes the Employer in the above-entitled case and hereby appealsto the Board from the Order of the Regional Director denying the Company'sapplication for a hearing on its objections to the conduct of the election inthis case; andMoves that the Board vacate the Certification issued by the RegionalDirector and either(a) Order the Regional Director to conduct such a hearing; or(b)Assign a Trial Examiner of the Board to conduct a hearing for theBoard on the Employer's objections.To which the Associate Executive Secretary of the Board replied on January23, 1951, as follows :The Board is in receipt of your letter of December 28, 1950, enclosing theEmployer's Motion for Appeal and brief in the above-captioned matter.Our files indicate that the parties to this case had agreed to resolve thequestion raised by the petition through the medium of a consent electionagreement.The consent election agreement states in part that "the determi-nation of the Regional Director shall be final and binding upon anyquestion . . .It is the firm policy of the Board that where the parties have entered intosuch an agreement, that it will not intervene when any of the parties indicatedisapproval of the judgment exercised by the Regional Director.TheBoard's Rules and Regulations, Section 203.54, indicate this policy.Accord-ingly, pursuant to this policy, the Board will not pass upon the Employer'smotion and brief in this matter.At theinstant hearing the Respondent made an effort to reopen the meritsof the objections to the election.Upon objection, the undersigned refused topermit the reopening of the merits but agreed to hear any and all evidence theRespondent might care to produce showing any arbitrary and capricious actionby the Regional Director in reaching this decision.Subsequently the Respond-ent withdrew any contention that the Regional Director had acted in an arbi-trary or capricious manner.A portion of paragraph 6 of the consent election agreement executed by theRespondent on September 18, 1950,provided as follows:"If the challenges aredeterminative of the results of the election,the Regional Director shall in-vestigate the challenges and issue a report thereon.The method of investiga-tion of objections and challenges,including the question whether a hearingshould be held in connection therewith,shall be determined by the Regional SAXE-GLASSMAN SHOE CORPORATION345Director, whose decision shall be final and bindings 10 In the absence of arbi-trary and capricious action by the Regional Director in determining challengesand objections to the election, this provision of the agreement precludes appealsfrom the Regional Director's decision on the merits of the objections aswell as to his determination of the methods of investigation of those claims.When, therefore, the Respondent during the hearing withdrew its original con-tention that the actions of the Regional Director had been arbitrary and capri-cious in arriving at his judgments both as to the merits of the objections andto the method used for the investigation of those contentions, there remainednothing appealable to nor determinable by the undersigned. If an employee ofthe Board is arbitrary and capricious in his official acts, that fact should bebrought to the attention of the Board and, if proved, that employee should beproperly punished.The Respondent's several expressions of opinion as to theRegional Director here made upon the record makes it clear that he is notsuch an employee. Surely, also, due process does not require a hearing uponobjections to an election made by either party when that party has specificallywaived his rights to such a hearing. By demanding such a hearing aftersolemnly and carefully entering into an agreement waiving the right to sucha hearing, the Respondent appears to be repudiating a solemn agreement enteredinto by it. It might even constitute some evidence that the Respondent wasusing this method as a maneuver to prevent the necessity of bargaining withthe duly constituted bargaining agent of its employees.The undersigned finds, therefore, in accordance with the decision of theRegional Director, that on October 11, 1950, and at all times thereafter, UnitedShoe Workers of America, CIO, was and now is the exclusive representative ofthe employees in the appropriate unit above described.The undisputed evidence proves, and the Respondent admits, that by lettersdated August 24, November 22, December 5, and December 22, 1950, the Unionrequested the Respondent to bargain with it as the exclusive representative ofthe employees in that unit.The Respondent refused even to reply to theserequests except that, on December 28, 1950, the Respondent enclosed and sentto the Union its appeal to the Board above quoted.Based upon this undisputed evidence, the undersigned finds that, on Novem-ber 22, 1950, and at all times thereafter, the Respondent has refused to bargainwith the Union as the exclusive and certified representative of the employeesin the above-found appropriate unit in violation of Section 8 (a) (5) of the Act.3.SurveillanceThe election of October 11, 1950, did not end the Respondent's antiunioncampaign. In fact it appears to have intensified it.On November 2, 1950, the Union held its second meeting in a hall in the townof Biddeford.Foremen Newfield and Belanger, accompanied by several of theantiunion girl employees, parked in a red car directly in front of the entranceof this hall at the scheduled meeting time.When this was called to Union Or-ganizer Dallman's attention, he went outside and spoke to the foremen andthereupon returned to the hall.A few minutes later Newfield, Belanger, andparty left this parking place only to return within a matter of minutes in ablack car which they parked across the street from the entrance to the hall andwhere they remained until after the conclusion of the meeting.In its brief the Respondent suggests that the foremen might have been onlegitimate business.This suggestion hardly explains the extraordinary strata-10 In its brief Respondent states that the above-quoted part of this consent electionagreement was"in small print"(emphasis as in brief).This emphatic claim is a misstate-ment of fact as the provision is in the regular sized print used throughout the agreement. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDgem of moving a complete party of five orsix persons froma red automobile toa black one nor the reluctance of the foremen to park their automobiles at anyplace but exactly in front of the hail where the Union was holding its meetings.Nor was this open surveillance the only surveillance the Respondent indulgedin during this time.Mrs. Beatrice Lesante, an employee, had been laid off by Respondent in Sep-tember and not recalled to work when work picked up.Requiring work in ordertomaintain an invalid child, Lesante returned to the plant on October 4, toldGlassman of her necessity, and upon discovering that two girls with less sen-iority than herself had been recalled and were then working, she was sent byGlassman to Newfield for a job.After the circumstances and the discovery hadbeen explained to Newfield, he offered Lesante her job back.Early on the morning of October 14,1950, Newfield and employee Laboute droveup in front of the Lesante house. Laboute aroused Mrs. Lesante saying thatNewfield wanted to see her in his automobile.When Lesante invited Newfieldinto the house, Newfield insisted upon holding the conversation in his automo-bile.In the automobile Newfield stated that he had heard that Lesante wasNadeau's best friend, that the Union had certain tricks of getting into a factoryand he would like to know what those tricks were.He then asked Lesante toinvestigate and report back to him whether or not the Union had paid her sister-in-law for voting in the election.Newfield stated that this was only to satisfyhis own curiosity.Laboute suggested to Lesante that she "play up" to Nadeau,find out what union activities were taking place from Nadeau, and let Newfieldknow.After Newfield had given Lesante his telephone number, he and Laboutedeparted.About an hour later Newfield returned alone to the house of Lesante.Heproduced a typewritten paper stating that on October 13, 1950, Nadeau hadasked Lesante to execute a paper for the Union.When Lesante protested thatthis statement was erroneous, Newfield replied : "You know I could make ittough for you later."Mrs. Lesante thereupon signed the statement still pro-testing that it was not true. nThe following day, Sunday, Lesante telephoned Newfield that she had talked toher sister-in-law and discovered that the Union had not paid her but had onlyrequested that she appear at the polls and vote.About a month or so later Newfield inquired in the shop whether Lesantehad seen Nadeau and whether, if he recalled Nadeau to work, he could "converther" to be antiunion.Then he asked : "Do you think there is any way in whichyou could find out about union activities and let me know. I could make itworth your while.I am ina position where I could help you quite a bit."New-field then requested Lesante to attend the union meeting and report back to himwhat occurred there, offering her $5 per evening plus the expense of a baby sitterif she would do so. After vainly protesting and because, as Lesante testified,she had to have the work, Lesante finally agreed to see her friend, Nadeau, andreport back whatever she mightlearnabout the Union.A few days later Lesante did see Nadeau, told her the whole story,and thenreported back to Newfield a story concocted between Nadeau and herself thatNadeau had become suspicious of Lesante and had "kicked her out of the house."Upon hearing this report, Newfieldsaid:"Well, forget it." ""Whether this was one of the affidavits the Respondent submitted to the RegionalDirector is not disclosed by the record.-v If untrue, this testimony was so .detailed involving a number of persons other thanNewfield that it could have been denied by others involved even assuming-that Newfieldwas actually available as a witness.No such witnesses appeared to contradict Lesante.Lesante was not impeached nor contradicted. In addition, in the opinion of, the under-signed,Lesante was an honest witness whose testimony is worthy of credit. SAXE-GLASSMAN SHOE CORPORATION347Without a question of a doubt the Respondent engaged in surveillance and inespionage upon the Union and its members in violation of Section 8 (a) (1) ofthe Act.4.Domination of the Open Door CommitteeIn the latter part of October 1950, while refusing to answer letters from theUnion and otherwise evading its duty to bargain with that organization as theexclusive representative of the employees, Myer Saxe, treasurer of the' Respond-ent, made a speech to the assembled employees in the plant cafeteria in which hementioned that, if it had not been for the "Fifth Columnists," the plant wouldnever have had an election.He also stated that he hoped that next year therewould be another election and the plant would return "to America."Afteradding that "everything is not settled, the Union is not in yet," Saxe announceda 10 percent wage increase for all the employees with the further suggestion thathe could see no reason for "strangers" to be running the plant.This speech with its obvious threats and promises of benefits to employeesfor becoming antiunion is not protected by the free speech provisions of theAct and obviously violates Section 8 (a) (1) of the Act. In addition the grantingof a wage increase without consultation with the duly certified bargaining agentof the employees also constitutes a refusal to bargain in violation of Section 8 (a)(5) of the Act..In the pay envelopes distributed on October 29, 1950, when this unilaterallydetermined upon 10-percent wage increase went into effect, the Respondent placedthe following circular :OUR "OPEN DOOR" POLICYWe feel that most of you are aware of the Saxe-Glassman Shoe Company's"Open Door" Policy, and individually know of the personal as well as factoryproblems that have been satisfactorily adjusted, by bringing them to ourattention.No superintendent or foreman in this plant is either offendedor disturbed by this procedure, because they are just as proud as we are ofthis "Open Door" Policy.We realize that there are certain times that neither Myer Saxe or JoelGlassman is in the plant.Also, it is not always possible for an operatorto conveniently leave his work, and thereby cause a stoppage of work andloss of pay to himself and his fellow employees.For these reasons, ithas been decided to form a committee of you employees, made up of rep-resentatives from each department.This committee will be changed everymonth, so that eventually, everyone will have the chance to serve on thiscommittee, iftheyso desire.In the event that any of you wish to take up matters, either personalor otherwise, directly with Myer Saxe, Joel Glassman or Fred Junior-yourdepartment representative will contact one of us, so that a meeting canbe arranged without interrupting your work.If you wish the committee to take up your individual problem, or evengeneral suggestions for any improvements in your department, there will bemeetings held every Tuesday morning, at which time, these matters will bediscussed and adjusted.(All committee members will be paid for loss ofthe time while attending these meetings.)We are confident that this committee, which is your very own, will helpbring us nearer and nearer to our goal of mutual confidence and complete'understanding.Myer SaxeJoel GlassmanFred Junior 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with this announcement of the Respondent, the room repre-sentatives were selected in the plant on company time the following week.Theselection of these representatives was left by the Respondent to the discretionof its foremen.In one department at least, Foreman Newfield conducted anelection by ballot among the employees while they were at work.After theballots had been passed around among the working employees, Newfield an-nounced that Florence Gaudreau had been elected and then instructed herto collect all the complaints of the employees so that she could present themat a meeting the next Tuesday.At 11: 45 a. in. that Tuesday, Newfield sent Gaudreau to this meeting whichwas attended by Joel Glassman, the various foremen, and the Respondent'sselected representatives of the employees of the various divisions.At thismeeting the representatives of one of the other divisions presented so manycomplaints and grievances that none of the other representatives had a chanceto voice the complaints which they had gathered.Gaudreau had checked outof her division at 11: 45 so that she failed to receive pay for the time shespent at this meeting.The following Tuesday Newfield again sent Gaudreau to the meeting.Thistime Plant Manager Junior presided over the representatives and stated thathe could see no sense in these meetings.However, the meeting lasted the fullhour before the Respondent excused the representatives to return to work.This time Gaudreau failed to check out and was thus paid by the Respondentfor the time spent at the meeting.Since then the Respondent has failed to convene another meeting of thisgroup.The Respondent argues that this organization was "never intended to be alabor organization" and thus Respondent's action in connection therewith is nota violation of Section 8 (a) (2) of the Act.Whether intended as a labor organ-ization or not, the Open Door Committee was participated in by employees forthe purpose of discussing wages, hours, conditions of employment, and grievancesand, therefore, was a labor organization under the definition of that term inSection 2 (5) of the Act.Under these facts, the Respondent's "intent" is im-material.The Open Door Committee was a labor organization. The Respondentalso argues that the committee has obviously gone out of existence and, therefore,there is no necessity for formally disestablishing it.This is only partly so.Obviously the Respondent formed the committee as an integral part of his cam-paign to prevent the Union "from getting in" and, while the committee has notbeen called into session by the Respondent since its second meeting, it has notbeen disestablished and could be called into session again at any time if theRespondent considered it wise to do so for its own antiunion purposes. In thiscondition, the Open Door Committee remains at all times a threat to bona fidecollective bargaining.In view of the steadfast and unrelenting campaign bythe Respondent to keep the Union "out," it is necessary to have the Respondentpublicly disestablish this labor organization so obviously in violation of Section8 (a) (2) of the Act and for the Respondent to assure the employees that itwill not again resort to this illegal stratagem.Because of this undenied evidence, the undersigned finds that by forming,establishing,and maintaining the Open Door Committee and granting it financialand other support, the Respondent violated Section 8 (a) (2) of the Act andfurther finds that, by establishing said committee at the time when the Re-spondent was under a legal duty to' bargain with the Union as the exclusiverepresentative of the employees, the Respondent also violated Section,8°(a) (5)of this Act. SAXE-GLASSMAN SHOE CORPORATION3495.The dischargesa.Simon'ne TremblayAt the time of the hearing Tremblay had been a fancy stitcher for the Re-spondent or its predecessor for 10 years or more. During that time she had beenone of the highest earning employees working on piece rates.Tremblay was one of the employees who unsuccessfully tried to get the Re-spondent tosetpiece rates on various operations on certain relatively new shoes.After the Respondent rebuffed this effort, Tremblay sought the assistance of theUnion to help the employees with this problem. She then became one of themost ardent union advocates in the plant.After the Union had begun organizing and Tremblay had shown her prounionsympathies openly in the plant by her advocacy of the Union, Foreman Newfieldon nume^busoccasions during working hours interrogated her about the Unionand its activities as well as argued with her about the necessities for having aunion in the plant.18After one of these conversations, Newfield threatened that"if I go downstairs [to the office] and say everything you said here, you willbe fired."By August 19, 1950, Tremblay consulted a doctor who prescribed pills for anervous condition Tremblay had developed.Tremblay attributed this conditionto Newfield's numerousinquiries about the Union.The undersigned makes nofinding onthis latter matter.On August 30, Manager Junior called Tremblay to his office and granted hera 9-cent increase on a certain type of work upon which Tremblay was workingwith the following comment: "I heard that you and your friends were makinga lot of trouble upstairs organizing the fancy stitchers-I am giving you 9 centsnow-if the Union wasn't here, I'd block it, you wouldn't get it."After inter-rogating Tremblay about the Union and the persons responsible for starting it,Junior ordered Tremblay to "go upstairs now and talk against the Union."On September 22, 4 days after the execution of the consent election agreementreferred to before, Newfield, after a previous warning of the impending event,sent Tremblay to the office where Joel Glassman lectured her about the Unionand the benefits which the Company granted its employees.When Tremblay toldGlassman about a previous incident when Junior had refused to allow some ofthe employees to see Glassman about some grievances they had and about New-field's continual interrogation of the employees as to their union affiliation andsympathies, Glassman answered that he couldn't do anything "now" but "afterthe election he would fix everything."Promptly upon her return to the stitching room after this interview Newfieldcame up and asked Tremblay who happened to be with her friend Plessis whethershe had "confidence in Joel" and in himself and then stated : "Well, now, youare going to tell me what you are going to vote."When Newfield refused toallow her time to consider the matter,Tremblay told him that she was going to13The undersigned is inclined to believe that Tremblay exaggerated the frequency andlength of these conversations when she testified that Newfield talked"union" with herevery day for a period of 3 months for 15 minutes or so per day.That these interrogationswere extremely frequent is amply proven not only by Tremblay's testimony but also thatof the other witnesses in this proceeding.Although Newfield Interrogated Tremblayalmost daily about her union activities,the Respondent well knew that Tremblay wasone of the leading union advocates in the plant.In fact, about September 20, whenNewfield told employee Nadeau that she was to be interviewed by Glassman during hisinterrogation of the employees as above found, Newfield told Nadeau that the namesof Tremblay,Plessis, and her own were listed as 1, 2, and 3 for the Union in Glassman'soffice. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDvote "No" [against the Union].Whereupon Newfield said:"Joel is going togive you everything."On September 26, Tremblay was again sent "downstairs"to see Glassman whowas angered because he had received a report that Tremblay had caused anotherfemale employee to cry through her vigorous solicitation that she become aunion member.Although Tremblay denied this accusation,Glassman asked :"If God was sitting here,[do] you think he'd tell you to-vote for the Union?-Even your priest wouldn't tell you to do it."Glassman stated that he had"calledBoston"and learned that he could"fire" her.Tremblay then inquired:"If youthink I make so much trouble, why don't you lay me off?I am a nervous wreckfrom having you and Benny[Newfield] on my heels."To this Glassman an-swered : "If you feel so miserable,why don't you quit?-Benny is going for hisinterest and mine."After each had respectively refused to discharge or to quit,Tremblay stated that she was going to fight for her rights even if sh,14Whad to goto Augusta and Washington.Glassman's answer was "You may have to go-we will beat this thing through yet."After this interview Tremblay returned to the stitching department whereshe completed three more shoes,announced to her friends that she was quitting,walked out of the plant, went to see her doctor,registered at the U. S. Employ-ment Service where she reported that she had"quit" Saxe-Glassman,and thentelephoned the Union about the matter.On October 11 Tremblay voted in the consent election and then on October 13accompanied Nadeau who was then also out of employment,as will be morefully related hereinafter,to see Newfield where Nadeau asked for her job.Looking at both Nadeau and Tremblay,Newfield said,"No work for you."Tremblay was one of the persons at the union meeting of November 2 whosaw and talked' to Newfield,Balanger,and their party which was keeping theunion meeting under surveillance.On December 18, 1950,the Union filed its original charge in this matter.On December 19, Tremblay,in company with Nadeau,Gaudette,Ledaux, andUnion Official Bergeron,went to the plant where the employees asked Newfieldto reinstate them.This request was refused on the ground as far as Tremblaywas concerned that she had quit.Tremblay attempted to explain that she hadquit because she was under pressure all the time from continual interrogationbut Newfield paid no attention.On February 28, 1951,Tremblay received a letter from the Respondent offeringher employment which she accepted and has worked since that time.Althoughon October 29, 1950,the Respondent had granted a 10-percent wage increase toall employees,the Respondent continued to pay Tremblay her old rate of 75cents per hour.When this was brought to the Respondent's attention at thehearing, the Respondent,at the instance of its attorney,"corrected"her rateofpayas of that date.The only other person similarly treated regarding payrates was Nadeau,the number two union person in the plant.The Respondent contends that Tremblay"quit"voluntarily.The GeneralCounsel maintains that Tremblay was "constructively discharged."There isno question but that the Respondent considered Tremblay to be the number oneunion advocate in the plant even as Newfield reported she was listed in theoffice.There is also no question but that the Respondent through Newfield,Junior,and Glassman interrogated her almost daily concerning the Union, asheretofore found to violate Section 8(a) (1) of the Act. Further there is noquestion but that,after her second interview by Glassman during which heinvited her to leave the Respondent's employ because of her union activities,threatened her with his right to discharge her but carefully refrained from doingso though making it clear to her that he was retaining that threat over her head, SAXE-GLASSMAN SHOE CORPORATION351Tremblay went back to her machine and in a mentally distressed state told herfellow employees that she was quitting, a statement which she reiterated to theU. S. Employment Service. Tremblay did quit as contended by the Respondentbut she did so under considerable constant pressure from the whole of theRespondent's supervisory staff which, as shown heretofore, was fighting theorganization of the plant with every possible machination it could devise. Trem-blay must have realized from this continual pressure from the Respondent'ssupervisory staff that her days of employment by the Respondent were definitelylimited because of her union activities and solely because of those activities.Under these conditions the undersigned concludes that the Respondent con-structively discharged Tremblay on September 26, 1950, because of its objectionsto her union activities in violation of Section 8 (a) (3) and Section 8 (a) (1)of the Act.b.Lea Plessis, Bertha Gaudette, and Germaine NadeauLea Plessis, Bertha Gaudette, and Germaine Nadeau were all working in thestitching department under Foreman Newfield on October 4, 1950.Plessis, during her last tour of employment with the Respondent, had workedsteadily since 1945.Gaudette had worked for the Respondent from December1948 to June 1949, and again from May 1950 to November 16, 1950. She hadhad a total of 18 years' experience as a fancy stitcher.Nadeau had a total of4 years' employment with the Respondent, the last tour of employment being ofapproximately 1 year's duration.All three of these employees had joined the Union and all of them had beensubjected to interrogations by the Respondent's supervisory staff on numerousoccasions similar to those described heretofore.Plessis had been ordered byManager Junior, at the time he interrogated her, to "go upstairs and say somenice words about the shop so that I can hear about it, just like I heard you werefor the Union."Plessis and Nadeau were both interviewed on the union questionby Glassman who admitted he had them listed as being "for the Union." Accord-ing to Newfield, they were listed as being the number two and number three unionadvocates in the plant. Just prior to the election of October 11, Newfield wasmaking inquiries of the employees as to whether or not Gaudette was one of theleaders of the Union. Obviously the Respondent considered these three employ-ees to be close rivals of Tremblay as union adherents.On October 4, just 1 week before the scheduled election, Newfield laid off the18 or 19 fancy stitchers in the department until October 9 upon the ground thatthere was no work for them. Gaudette did not return on October 9 because shefeared she would be sent to be interviewed by Glassman.When Plessis reportedon October 9, Newfield told her that there was no work for her although most ofthe other fancy stitchers in the department were returning to work. Plessisreturned again on October 11 as she heard all of the other fancy stitchers wereworking but was again told by Newfield that he had sent word to her not toreport as there would be no work for her the rest of the week.After receiving aletter from the Respondent requesting her return, Plessis returned on November6 at which time Newfield inquired why she had been so strong for the Unionand ordered her not to talk to anyone "so you won't get into no trouble." Plessishas worked steadily since that time.During Glassman's interview with Nadeau on September 26, he informed her :"I have on the list down here that you are for the Union," and then ordered herto return to her department and "make a soapbox speech against the Union."Nadeau refused to do so and 1 week later she *as laid off, the only double stitcherso treated, by Newfield with a statement that there was "no work for her." , WhenNadeau returned on October 9, Newfield met her at the elevator with the infor-matidn that there was no work for her. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 11, Nadeau acted as a union teller at the election.When she againreturned for work on October 13, this time accompanied by Tremblay, Newfieldreiterated that there was no work for them.It is further to be recalled that the whole espionage incident involving New-field and employee Beatrice Lesante was centered upon securing news of the unionactivities from Nadeau.Newfield also inquired of Lesante whether she thoughtthat Newfield "could convert" Nadeau to be antiunion if he recalled her towork.It is clear from the Respondent's own undenied acts and words that Plessisand Nadeau were not reinstated on October 9 because of Respondent's opposi-tion to the Union and because of the Respondent's knowledge that they were thesecond and third union advocates. Although their work had never been adverselycriticized, these two were not recalled even though new stitchers were employedduring the time that they were laid off.There was one other element in the Gaudette case.Newfield recalled her towork on October 27 though warning her not to talk too much. She thereuponworked under this admonition until November 16, 1950, when Newfield broughtfour or five shoes on which the stitches had pulled out of the plug which Gaudettehad sewn.These shoes had been heeled and soled, an operation which follows thework Gaudette did.Newfield stated that he could not keep her on account ofthis work and discharged her forthwith despite Gaudette's attempt to explainthat the damage must have been done in the lasting room where the shoes arestretched prior to the heeling and soling operation.Prior to the time the sewed uppers go to the lasting room, they are inspected"These particular shoes had been heeled and soled so that it is obvious that theyhad passed inspection after Gaudette had completed her work. Consequentlythe damage must have been done in the lasting room or subsequent operations.It was unprecedented for the Respondent to return for sewing repairs shoes whichhad been heeled and soled.After heels and soles have been added, it becomesimpossiblefor repairs to be made to the sewing.All previous repairs had beenreturned to Gaudette prior to the operations in the lastingroom and subsequentoperations which, of course, is 'only practical as these subsequent operations pre-vent the making of repairs to the sewing.Therefore it is apparent that theRespondentwas makinguse of damage done subsequently to Gaudette's workas an excuseto rid itself of an employee whom it believed to be one of the strongunion people.The undersigned so finds.Gaudette and Nadeau were offered jobs with the Respondent by similar let-ters dated February 27, 1951. They accepted and have worked for the Re-spondent since that time.However, like Tremblay, Nadeau was not paid theincreased rate for her job established by the Respondent's unilateral 10 percentblanket increase of October 1950.This wage rate was not corrected in Nadeau'scase until called to the Respondent's attention during the hearing.While theRespondent's brief states that this "inadvertance" had been fully corrected dur-ing the hearing, this statement is not accurate for the Respondent also inadver-tently forgot to make the correction retroactive to the date of the reemploymentof either Tremblay or Nadeau as it merelycommencedthe correct rate from thedate of thehearing.The undersigned finds thatthe Respondent laid offor discharged Lea Plessis,Bertha Gaudette,and Germaine Nadeau becauseof their union beliefs and sympa-thies andin orderto discourage membership in the Union in violation of Section8 (a) (3) and 8(a) (1) of the Act.34The Respondent acknowledges that the uppers were so inspected prior to being sentto the lasting room. SAXE-GLASSMAN SHOE CORPORATION353IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, itwill be recommended that the Respondent cease and desist therefromand take certain affirmative action which the undersigned finds necessary to effec-tuate the policies of the Act.It has been found that the Respondent on various dates discriminatedin regardto the hire or tenure of employment of Simonne Tremblay, Lea Plessis, BerthaGaudette, and Germaine Nadeau by discriminatorily discharging or laying offeach of them in order to discourage membership in the Union. The undersignedwill, therefore, recommend that, as the Respondent has already reinstated or re-employed each of the above-named employees, it make each of said employeeswhole fQr any loss of pay which she may have suffered by reason of the Respond-ent's discrimination against her by payment to each of them of a sum of money,equal to the amount she normally would have earned as wages from the date oft4e discrimination to the date of her reinstatement, less her net earnings duringsaid period, to be computed in the manner set forth in F.W. Woolworth Company,90 NLRB 289. It is also recommended that the Respondent be ordered to makeavailable to the Board upon request payroll and other records to facilitate thechecking of the back pay due.Having found that the Respondent on November 22, 1950, andat all timesthereafter, refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in the appropriate unit, it will be recommended thatthe Respondent offer to and bargain collectively with the Union.The undersigned has also found that the Respondent dominated and interferedwith the formation and administration of the labor organization known as theOpen Door Committee and, although this organization appears to have beenallowed to become dormant, the Respondent has never publicly disestablishedthis organization, so the undersigned will recommend that the Respondentpublicly disestablish this labor organization as a representative of its employees.Upon a consideration of the record the undersigned is convinced that theRespondent's conduct in employing the many techniques it did to evade its dutyto bargain with the Union and to prevent the unionization of its employeesindicates an attitude of opposition to the purposes of the Act generally. In order,therefore, to make effective the interdependent guarantees of Section 7 of theAct, therebyminimizingindustrial strife which burdens and obstructs commerce,and thus effectuate the policies of the Act, it will be recommended that theRespondent cease and desist from in any manner infringing upon the rightsguaranteed hi Section7 of the Act.On the basis of the foregoing findings of fact and upon the entire record, theundersigned makes thefollowing :CONCLUSIONS OF LAW1.United Shoe Workers of America, CIO,is a labor organizationwithin themeaning of Section2 (5) of the Act.2.Allproduction and maintenance employeesof theRespondent,but excludingexecutives,salesmen,foremen,office and clerical employees,part-time employees, 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen,professional employees,and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.United Shoe Workers of America, CIO,was on October 11, 1950,and at alltimes material thereafter has been,and now is, the exclusive representative of allthe employees in the above-described unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on November 22, 1950,and at all times thereafter,to bargainwith United Shoe Workers of America, CIO,as the exclusive representative ofthe employees in the above-described appropriate unit, the Respondent has en-gaged, and is engaging,in unfair labor practices affecting commerce within themeaning of Section 8(a) (5) of the Act.5.By discrim ,hating in the hire and tenure of employment of Simonne Trem-blay, Lea Plessis, Bertha Gaudette,and Germaine Nadeau by either dischargingor laying off each of them thereby discouraging membership in the United ShoeWorkers of America, CIO,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (3) of the Act.6.By dominating and interfering with the formation and administration ofand giving financial and other assistance to the Open Door Committee, theRespondenthas engaged in and is engaging in unfairlabor practices withinthe meaning of Section 8 (a) (2) of the Act.7.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inand is engaging,in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.S.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended order omitted from publication in this volume.]PORT CHESTER ELECTRICAL CONSTRUCTION CORPORATIONandJOHN TAY-LORandWESTCHESTER-FAIRFIELD CHAPTER, NATIONAL ELECTRICALCONTRACTORS' ASSOCIATION, INC., PARTY TO THE CONTRACTLOCAL UNION 501, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, AFLandJOHN TAYLORandWESTCHESTER-FAIRFIELD CHAPTER,NATIONAL ELECTRICAL CONTRACTORS' ASSOCIATION, INO., PARTY TOTHE CONTRACT.Cases Nos. 2-CA-1115 and 2-CB-367.December10, 1951Decisionand OrderOn July 11, 1951, Trial Examiner Isadore, Greenberg issued his.Intermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged'in certain other alleged unfair97 NLRB No. 59.